DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/31/2019, 1/18/2020, 1/21/2020, 1/29/2020, 6/25/2020 and 3/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "distortion correction processing unit” in claims 1-3 and 11 and all claims dependent on, “blur correction processing unit” in claims 1-3 and 11 and all claims dependent on, “control unit” in claims 2-13 and all claims dependent on, and “gravity direction correction processing unit” in claim 7 and all claims dependent on.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites, inter alia, "A program for causing an information processing apparatus to perform…”  Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et al. US 2012/0320224.

	Re claims 1 and 16-17, Miyoshi discloses an information processing apparatus (image processing system including first processing device 100 and second processing device 200) and an information processing method comprising: a distortion correction processing unit (120, 122) that performs distortion correction processing for converting .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. US 2012/0320224 in view of Katsuyama et al. US 2015/0264266.

Re claim 2, Miyoshi discloses all of the limitations of claim 1 above including performing distortion and blur correction processing.  However, although the Miyoshi reference discloses all of the above limitations it fails to specifically disclose a control unit that controls on/off of the distortion correction processing by the distortion correction processing unit and on/off of the blur correction processing by the blur correction processing unit.  
Katsuyama discloses that it is well known in the art for an image capturing and processing device to enable a user of the device to set a blur correction function to be active or inactive by actuating a button or a switch (paragraphs 70-75).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings disclosed by the Katsuyama reference in the information processing apparatus disclosed by the Miyoshi reference.  Doing so would provide a means for allowing a user to turn on and off different types of image processing functions such as distortion correction processing and blur correction processing.

Re claim 11, Miyoshi further discloses that a control unit, for original image data that is a moving image obtained by capturing an image of a non-central projection method (figures 7A-7D; paragraphs 209-221), performs control of generating image data subjected to one or both of the distortion correction processing by the distortion correction processing unit and the blur correction processing by the blur correction 

Re claim 12, Katsuyama further discloses that the control unit sets on/off of the distortion correction processing and the blur correction processing at the time of recording according to information regarding whether or not the distortion correction processing and the blur correction processing are performed at the time of the reproduction of the original image data (a user of the device to set a blur correction function to be active or inactive by actuating a button or a switch) (paragraphs 70-75).

Re claim 13, Miyoshi further discloses that the control unit controls on/off of the distortion correction processing and the blur correction processing at the time of recording on a basis of information indicating a section in which the distortion correction processing is performed and a section in which the blur correction processing is performed for the original image data (section 120 sets a trimming/cropping range that enables correction of distortion to a central projection in addition to blur correction and section 122 trims/crops the captured image according to the range) (figures 2, 6; paragraphs 153-185, 234-242).

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. US 2012/0320224 in view of Katsuyama et al. US 2015/0264266 and further in view of Nakakusu US 2017/0076477.

Re claim 3, the combination of the Miyoshi and Katsuyama references discloses all of the limitations of claim 2 above including allowing a user to control on/off setting of processing operations such as blur and distortion processing (a user of a device sets a blur correction function to be active or inactive by actuating a button or a switch (Katsuyama: paragraphs 70-75).  The Miyoshi reference further discloses a display device (160) for displaying captured images (paragraphs 155-156).  However, although the combination discloses all of the above limitations it fails to specifically disclose that in reproduction display of the image data on/off of distortion or blur correction may be controlled.  
Nakakusu discloses that it is well known in the art for a device to include a touch display section (26) that includes various touch keys that allow a user to touch the keys of the display to perform different camera operations (figure 2B; paragraph 38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings disclosed by the Nakakusu reference in the information processing apparatus disclosed by the combination of the Miyoshi and Katsuyama references.  Doing so would provide a means for allowing a user to turn on and off different types of image processing functions easily by touching buttons on a display screen while viewing a captured image.



Re claim 5, the combination of the Miyoshi, Katsuyama and Nakakusu references further discloses that in reproduction display of the image data, operation of a blur correction operator is enabled, and on/off of the blur correction processing is controlled according to operation information of the blur correction operator.  Nakakusu discloses that it is well known in the art for a digital camera to include a touch display section (26) that includes various touch keys that allow a user to touch the keys of the display to perform different camera operations (figure 2B; paragraph 38).  In addition, Katsuyama discloses that it is well known in the art for an image capturing and processing device to enable a user of the device to set a blur/distortion correction function to be active or inactive by actuating a button or a switch (paragraphs 70-75).


Re claim 7, the combination of the Miyoshi and Katsuyama references discloses all of the limitations of claim 2 above including allowing a user to control on/off setting of processing operations such as blur and distortion processing (a user of a device sets a blur correction function to be active or inactive by actuating a button or a switch (Katsuyama: paragraphs 70-75).  The Miyoshi reference further discloses a display device (160) for displaying captured images (paragraphs 155-156).  However, although the combination discloses all of the above limitations it fails to specifically disclose that the information processing apparatus further comprises a gravity direction correction processing unit that performs gravity direction correction processing for keeping a 
Nakakusu discloses that it is well known in the art for a device (10) to include an orientation detecting section (17) that detects a gravity direction of an imaging device 10 and corrects distortion of a clipped fisheye image and controls the corrected image to be displayed on a display unit in a constant gravity direction based on the detected gravity direction of device (10) (paragraphs 7, 35, 41).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of a gravity direction correction processing disclosed by the Nakakusu reference in the information processing apparatus disclosed by the combination of the Miyoshi and Katsuyama references.  Doing so would provide a means for ensuring that images are displayed in a constant orientation based on a detected gravity direction detected by a gravity/orientation detection sensor.

Re claim 8, the combination of the Miyoshi, Katsuyama and Nakakusu references further discloses that in reproduction display of the image data, operation of a gravity correction operator is enabled, and on/off of the gravity correction processing is controlled according to operation information of the gravity correction operator.  Nakakusu discloses that it is well known in the art for a digital camera to include a touch display section (26) that includes various touch keys that allow a user to touch the keys of the display to perform different camera operations (figure 2B; paragraph 38).  In 

Re claim 9, the combination of the Miyoshi, Katsuyama and Nakakusu references further discloses that in reproduction display of the image data, operation of a blur correction operator, operation of a distortion correction and operation of a gravity direction correction operator may be enabled independently of each other, and on/off of the blur correction processing is controlled according to operation information of the blur correction operator, on/off of the distortion correction processing is controlled according to operation information of the distortion correction operator, and on/off of the gravity direction correction processing is controlled according to operation information of the gravity direction correction operator.  Nakakusu discloses that it is well known in the art for a digital camera to include a touch display section (26) that includes various touch keys that allow a user to touch the keys of the display to perform/activate different camera operations independently of each other (figure 2B; paragraph 38).  In addition, Katsuyama discloses that it is well known in the art for an image capturing and processing device to enable a user of the device to set a blur/distortion correction function to be active or inactive by actuating a button or a switch (paragraphs 70-75).

Re claim 10, the combination of the Miyoshi, Katsuyama and Nakakusu references further discloses that the control unit performs gravity direction correction .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. US 2012/0320224 in view of Nakakusu US 2017/0076477.

Re claim 14, the Miyoshi reference discloses all of the limitations of claim 1 above.  However, Miyoshi fails to specifically disclose that the blur correction processing is processing related to a cutout position in the distortion correction processing.  
Nakakusu discloses that it is well known in the art for a device to designate a clipping target area (cutout position) and perform distortion and blur correction on a captured image in the designated clipping target area (paragraphs 7, 35, 41, 46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings disclosed by the Nakakusu reference in the information processing apparatus disclosed by the Miyoshi reference.  Doing so would provide a means for performing blur and distortion correction on desired target/cutout area of a captured image.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. US 2012/0320224 in view of Nakakusu US 2017/0076477 and further in view of Official Notice.

Re claim 15, the Miyoshi reference discloses all of the limitations of claim 1 above.  However, Miyoshi fails to specifically disclose that the distortion correction processing is processing of converting to image data of the central projection method using a spherical model, and a cutout position of the spherical model is corrected by the blur correction processing.  
Nakakusu discloses that it is well known in the art for a device to designate a clipping target area (cutout position) and perform distortion and blur correction on a captured image in the designated clipping target area (paragraphs 7, 35, 41, 46).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings disclosed by the Nakakusu reference in the information processing apparatus disclosed by the Miyoshi reference.  Doing so would provide a means for performing blur and distortion correction on desired target/cutout area of a captured image.  In addition, the examiner takes Official Notice that it is well known in the art for correction processing to be implemented by converting to a central projection method using a spherical model.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement blur and/or distortion correction processing by converting to a central projection method using a spherical model in order to successfully compensate for distortion and/or blur in captured images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsubaki US 2014/0218569 discloses an imaging apparatus including a correlation unit to perform rolling shutter distortion correction.
Sohn et al. US 2016/0065856 discloses an imaging device including a photographing guide for assisting in distortion or motion blur correction.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/KELLY L JERABEK/Primary Examiner, Art Unit 2699